Examiner’s Comment
Allowable Subject Matter
Claims 1-10 and 13-15, 17-21 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a buck converter for converting a DC input voltage into a DC output voltage, the buck converter comprising: a DC input circuit with a positive input terminal and a negative input terminal, wherein the DC input circuit is configured for providing a DC input voltage; a DC output circuit with a positive output terminal, a negative output terminal, and an output capacitor connected between the positive output terminal and the negative output terminal; and a converter circuit configured for converting the DC input voltage into the DC output voltage, the converter circuit comprising: a switching device with a first switching terminal connected with the positive input terminal and a second switching terminal connected over a charging diode with the negative input terminal; a charging inductor with a first terminal connected over a charging resistor with the second switching terminal of the switching device and a second terminal connected with the positive output terminal, wherein the switching device is configured to periodically power the charging inductor for providing a charging current for the output capacitor: and a frequency-dependent back-flow circuit connecting the positive output terminal with a power supply terminal of the switching device^ wherein a portion of the charging current flowing through the charging inductor is branched off over the frequency-dependent back-flow circuit for supporting the power supply of the switching device.. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838